USCA4 Appeal: 22-6894      Doc: 8         Filed: 11/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6894


        STANLEY EARL CORBETT, JR.,

                             Plaintiff - Appellant,

                      v.

        JAMES HENRY CANDELARIO; CURTIS MURRAY; JAMIE EMMANUEL
        HOLMES; OFFICER MIZZELLE; ISLAM AYESH; OFFICER PERKINS; MR.
        HATLEY; OFFICER FISHER; OFFICER HALE; OFFICER GRANDY,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:19-ct-03361-M)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Stanley Earl Corbett, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6894      Doc: 8        Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

              Stanley Earl Corbett, Jr., seeks to appeal the district court’s order denying his

        motions for default judgment. This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

        R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

        order Corbett seeks to appeal is neither a final order nor an appealable interlocutory or

        collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     DISMISSED




                                                    2